SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2014 EnviroStar, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-14757 11-2014231 (Commission File Number) (IRS Employer IdentificationNo.) 290 N.E. 68 Street, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (305) 754-4551 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information in this Report, including Exhibit 99.1 and the information therefrom incorporated in Item 2.02 by reference to Exhibit 99.1, are being furnished, and shall not be deemed “filed,” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 2.02Results of Operations and Financial Condition. On February 14, 2014, the Company issued a press release announcing its results of operations for the six and three months ended December 31, 2013. A copy of the press release is furnished as Exhibit 99.1 to this Report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits: 99.1The Company’s press release dated February 14, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EnviroStar, Inc. Date:February 14, 2014 By: /s/ Venerando J. Indelicato Venerando J. Indelicato, Treasurer and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description The Company’s press release dated February 14, 2014.
